               Case 18-10601-MFW                Doc 1721         Filed 11/16/18         Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re                                                         Chapter 11
THE WEINSTEIN COMPANY
                                                              Case No. 18-10601 (MFW)
HOLDINGS LLC, et al.,1

                   Debtors.                                   (Jointly Administered)


                                            NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on November 16, 2018, Harvey Weinstein, by and through

undersigned counsel, caused a copy of Harvey Weinstein’s First Request for Production of

Documents Directed to the Official Committee of Unsecured Creditors to be served on the

following parties in the manner indicated:

 VIA HAND DELIVERY

 Bradford J. Sandler, Esq.
 Colin R. Robinson, Esq.
 Pachulski Stang Ziehl & Jones LLP
 919 N. Market Street, 17th Floor
 Wilmington, DE 19801

 VIA FIRST CLASS MAIL

 James I. Stang, Esq.
 Pachulski Stang Ziehl & Jones LLP
 10100 Santa Monica Blvd, 13th Floor
 Los Angeles, CA 90067-4003




1        The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
(3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification is
not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
{BAY:03391371v1}
              Case 18-10601-MFW   Doc 1721   Filed 11/16/18   Page 2 of 2




Dated: November 16, 2018                 Respectfully submitted,
Wilmington, Delaware
                                         BAYARD, P.A.

                                         /s/ Daniel N. Brogan
                                         Scott D. Cousins (No. 3079)
                                         Justin R. Alberto (No. 5126)
                                         Daniel N. Brogan (No. 5723)
                                         600 N. King Street, Suite 400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 655-5000
                                         Facsimile: (302) 658-6395
                                         scousins@bayardlaw.com
                                         jalberto@bayardlaw.com
                                         dbrogan@bayardlaw.com

                                         Counsel for Harvey Weinstein




{BAY:03391371v1}                     2
